DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 11/23/2021 has been entered.
Disposition of claims: 
Claims 6-7 have been canceled.
Claims 1-5 and 8-20 are pending.
Claims 1, 3-4, and 8 have been amended.
The amendments to claim 4 have overcome the rejections of claim 4 under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) set forth in the last Office Action. The rejections have been withdrawn.
The cancellation of claim 6 renders moot the rejection of claim 6 under 35 U.S.C. 112 (d) set forth in the last Office Action. The rejection has been withdrawn.

Response to Arguments
Applicant’s arguments see the 8th line from the bottom of page 33 through the 10th line of page 34 of the reply filed 11/23/2021 regarding the rejections of claims 1-16 and 18-20 under 35 U.S.C. 103 over Oshiyama/Ma/Inoue/Han and the rejection of claim 17 under 35 U.S.C. 103 
Applicant argues that claim 1 is amended such that claims 1-5 and 8-20 would not have been obvious over Oshiyama, Ma, Inoue, Han, and Adamovich. 
Respectfully, the Examiner does not agree.
Claim 1 has been amended such that L1 is selected from ligands represented by Formulas 2-1 to 2-4, and R3 in Formulas 2-1 to 2-4 is selected from groups represented by Formulas 2A to 2C.
The Examiner cited the following compound to reject those claims (paragraph 76 on page 16 of the last Office Action).

    PNG
    media_image1.png
    359
    828
    media_image1.png
    Greyscale

It is notified that the R5 of the previous Formula 2 is equivalent to R3 of Formulas 2-1 to 2-4 in the instant claim 1.
The carbazole group substituted to the pyrazole ring of the compound (i.e. the unit marked by “R5” in the figure above) reads on the limitation of R3
For the detailed mapping of all the variables of Formula 2-2 to the compound of Oshiyama as modified by Ma, Inoue, and Han, please see the updated rejections under Claim rejections - 35 U.S.C. 103 section below.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the 5th line from the bottom of page 35 through the 3rd paragraph of page 36 of the reply filed 11/23/2021 regarding the rejections of claims 1-10, 12-16, and 19-20 under 35 U.S.C. 103 over Sugino/Inoue/Han, the rejection of claim 17 under 35 U.S.C. 103 over Sugino/Inoue/Han/Adamovich, and the rejection of claim 18 under 35 U.S.C. 103 over Sugino/Inoue/Han/Seo set forth in the Office Action of 08/25/2021 have been considered. 
Applicant argues that claim 1 is amended such that claims 1-5 and 8-20 would not have been obvious over Sugino, Inoue, Han, Adamovich, and Seo. 
Respectfully, the Examiner does not agree.
Claim 1 has been amended such that L1 is selected from ligands represented by Formulas 2-1 to 2-4, and R3 in Formulas 2-1 to 2-4 is selected from groups represented by Formulas 2A to 2C.
The Examiner cited the following compound to reject those claims (paragraph 156 on page 31 of the last Office Action).

    PNG
    media_image2.png
    294
    642
    media_image2.png
    Greyscale

It is notified that the R5 of the previous Formula 2 is equivalent to R3 of Formulas 2-1 to 2-4 in the instant claim 1.
The carbazole group substituted to the pyrazole ring of the compound reads on the limitation of R3 of the amended claim 1.
For the detailed mapping of the variables of Formula 2-2 to the compound of Sugino as modified by Inoue and Han, please see the updated rejections under Claim rejections - 35 U.S.C. 103 section below.
For at least this reason, the applicant’s argument is not found to be persuasive.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “X2 in Formulae 2-1 to 2-4 is N or C”. It appears that there is no X2 in any of Formulas 2-1 through 2-4. It is unclear which atom(s) of the Formulas 2-1 through 2-4 corresponds to X2. It is unclear which variable in Formulas 2-1 through 2-4 is required to be N or C, rendering this claim indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean that Formulas 2-1 through 2-4 do not include the variable X2.
Applicant recites “a5 in Formulae 2-1 to 2-4 is an integer from 1 to 3”. It appears that there is no a5 in any of Formulas 2-1 through 2-4. It is unclear which substituent(s) of the Formulas 2-1 through 2-4 is governed by the variable a5. It is unclear which variable in Formulas 2-1 through 2-4 is required to be an integer from 1 to 3, rendering this claim indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean that Formulas 2-1 through 2-4 do not include the variable a5.
Regarding claims 2-5 and 8-20, claims 2-5 and 8-20 are rejected due to the dependency from claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (WO 2005/123873, machine translation of the foreign patent document is referred, hereafter Oshiyama) in view of Ma et al. (US 2013/0032785 A1, hereafter Ma),  Inoue et al. (US 2013/0088144 A1, hereafter Inoue), and Han et al. (“Recent progress in functionalized electrophosphorescent iridium(III) complexes”, Chinese Chem. Letts. 2016, vol. 27, page 1193-1200, hereafter Han).
Regarding claims 1-3, 5, 8-11, 13-15, and 19, Oshiyama discloses an organometallic compound having a general formula structure (formula (1) in [019]) and an exemplary compound (Compound 1-1 in [071]-[072]), respectively, as shown below.

    PNG
    media_image3.png
    292
    480
    media_image3.png
    Greyscale

In the formula (1) of Oshiyama, Z11 can be an aromatic hydrocarbon ring; R11, R12, R13 can be hydrogen, an alkyl group, an aromatic hydrocarbon group, and an aromatic heterocyclic group; M11 can be iridium; n can be 3 ([020]).
Oshiyama further discloses an organic light-emitting device (“Example 1” in [195]-[196]; “OLED1-4” in Table 1) comprising a first electrode (ITO as an anode), a hole transport region (a-NPD as a hole transport layer), an emission layer (Compound 1-1 as a dopant and CBP as a host), an electron transport region (BCP layer as a hole blocking layer and Alq3 layer as an electron transport layer), and a second electrode (LiF as a cathode buffer layer and Al as a cathode).
Oshiyama teaches that the organometallic compound of Oshiyama can be also used as a hole blocking layer material ([111]). Oshiyama exemplifies an organic light emitting device (“Example 19” in [301], [Table 7]), wherein the organometallic compound of Oshiyama is used in the hole blocking layer of the device.
Oshiyama further teaches that the organic light-emitting device of Oshiyama can be used to make an organic light-emitting apparatus ( “display of a mobile phone … includes a plurality of pixels” in [165]-[166] and Fig. 1; “schematic diagram of pixels” in [175]-[177] and Fig. 3), 
The Compound 1-1 of Oshiyama has hydrogen at the position R12 of formula (1) (corresponding to R2 of Applicant’s Formula 2-2); however, Oshiyama does teach that R12 can be a methyl group ([046]).
Ma discloses Ir based organometallic compound used as the emitter of an organic light emitting device (Abstract).
Ma teaches that addition of a bulky substituent to the ligand of an organometallic compound prevents aggregation and self quenching in the compound providing higher device efficiency ([057]-[058]). Ma further teaches an alkyl substituent can be the bulky group ([058]). Ma teaches that an alkyl substituent can be useful for tuning the evaporation temperature, solubility, energy levels, device efficiency, and narrowness of the emission spectrum of the compound ([058]).
Ma exemplifies a methyl group as the alkyl substituent of an Ir based organometallic compound (see Compounds 17-24 in [075]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organometallic compound of Oshiyama by substituting a methyl group at R12 position, as taught by Oshiyama and Ma.
The motivation of doing so would provide the organometallic compound with higher device efficiency by preventing aggregation, and tunability of the evaporation temperature, solubility, energy levels, and narrowness of the emission spectrum, based on teaching of Ma.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and a methyl group are known substituents at R12 of the formula (1) of Oshiyama. The substitution of hydrogen with a methyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The methyl group is one of exemplified substituents at the R12 position of the formula (1) of Oshiyama; therefore, the selection would have been a choice from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of structures and materials to be used to make an organic light-emitting device.
The resultant compound does not comprise a structure meeting the limitations of Formula 2C. However, Oshiyama does teaches a carbazolyl group can be the substituent at R11 position of formula (1) of Oshiyama ([046]).
Inoue teaches that an Ir-based organometallic compound wherein a carbazole group is bonded to the nitrogen-containing aromatic ring of the ligand of the organometallic compound influences the HOMO energy level and provides with electrical stability as an organic light-emitting device material ([040]).
Furthermore, Han teaches a carbazole substituent on an Ir-based organometallic compound provides improved hole transporting ability, bathochromic shift of emission peaks due to the conjugation extension, contribution to the HOMO of the compound. Han further teaches that with modified energy level matching between host and the carbazole substituted compounds, 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organometallic compound of Oshiyama as modified by Ma by substituting a carbazole group at R11 position, as taught by Oshiyama, Inoue, and Han.
The motivation of doing so would provide the organometallic compound with electrical stability as an organic light-emitting device material, based on teaching of Inoue and provide with improved hole transporting ability and tunability of energy level, carrier injection and transportation to give rise to high EQE, based on teaching of Han.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and a carbazole group are known substituents at R11 of the formula (1) of Oshiyama. The substitution of hydrogen with a carbazole group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The carbazole group is one of exemplified substituents at the R11 position of the formula (1) of Oshiyama; therefore, the selection would have been a choice from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
The resultant compound has identical structure as Applicant’s Formula I of claim 1.

    PNG
    media_image4.png
    321
    741
    media_image4.png
    Greyscale
, 
Wherein M is a transition metal (iridium); L1 is Formula 2-2; n1 is 3; L2 is not selected; n2 is 0; the sum of n1 and n2 is 3; ring A1 is a C4-C60 carbocyclic group (phenyl); R4 is hydrogen; R1 and R2 are each an unsubstituted C1-C60 alkyl group (methyl); R3 is Formula 2C; L11 is a single bond; Q41 to Q43 are the same as described in connection with R4 (unsubstituted C6-C60 aryl groups); two groups selected from Q41 to Q43 in Formula 2C are optionally linked to form an unsubstituted C1-C60 heterocyclic group (carbazole); a11 and b11 are 1; and a4 is 4, meeting all the limitations of claim 1-3, 5, and 8.
The modification of Compound 1-1 of Oshiyama also provides the organic light-emitting device of Oshiyama as modified by Ma, Inoue, and Han comprising a first electrode (ITO as an anode), a hole transport region (a-NPD as a hole transport layer), an emission layer comprising the organometallic compound of Oshiyama as modified by Ma, Inoue, and Han as a dopant and CBP as a host, an electron transport region (BCP layer as a hole blocking layer and Alq3 layer as an electron transport layer), and a second electrode (LiF as a cathode buffer layer and Al as a cathode), wherein the hole transport region, the emission layer, and the electron transport region are an organic layer, and the hole transport region comprises a-NPD (See the structure in [194] claims 13-15 and 19.
The organometallic compound of Oshiyama as modified by Ma, Inoue, and Han, wherein L2 is not present because n2 is 0. Neither claim 1 nor claims 9-10 require n2 to be a non-zero number. That is, when n2 is selected 0, L2 is not present. The limitation of claims 9-10 met in the case that n2 is 0. Therefore, the compound of Oshiyama as modified by Ma, Inoue, and Han reads on all the limitations of claims 9-10.
The organometallic compound of Oshiyama as modified by Ma, Inoue, and Han is identical to Applicant’s Compound 1, meeting all the limitations of claim 11.
Regarding claim 4, the organometallic compound of Oshiyama as modified by Ma, Inoue, and Han reads on all the limitations of claim 1, as outlined above.
The organometallic compound of Oshiyama as modified by Ma, Inoue, and Han wherein the methyl group at the substitution positions R1 and R2 does not read on the limitation of claim 4; however, Oshiyama does teach that R11, R12, R13 can be an aromatic hydrocarbon group ([020], [046]).
Furthermore, Oshiyama exemplifies a dimethylphenyl group as the aromatic hydrocarbon substituent group (see Compounds 1-2 in [072]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organometallic compound of Oshiyama as modified by Ma, Inoue, and Han by substituting two methyl groups at R1 and R2 positions of Applicant’s Formula 2-2 with dimethylphenyl groups, as taught by Oshiyama.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Both methyl 12 and R13 of the formula (1) of Oshiyama. The substitution of the methyl groups with dimethylphenyl groups would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The dimethylphenyl group is one of exemplified substituents of the formula (1) of Oshiyama; therefore, the selection would have been a choice from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
The resultant compound has identical structure as Applicant’s Formula I of claim 1, 
Wherein M is a transition metal (iridium); L1 is Formula 2-2; n1 is 3; L2 is not selected; n2 is 0; the sum of n1 and n2 is 3; ring A1 is a C4-C60 carbocyclic group (phenyl); R4 is hydrogen; R1 and R2 are each phenyl group substituted with a C1-C20 alkyl group (methyl); R3 is Formula 2C; L11 is a single bond; Q41 to Q43 are the same as described in connection with R4 (unsubstituted C6-C60 aryl groups); two groups selected from Q41 to Q43 in Formula 2C are optionally linked to form an unsubstituted C1-C60 heterocyclic group (carbazole); a11 and b11 are 1; a4 is 4, meeting all the limitations of claim 4.
Regarding claims 12 and 16, the organometallic compound and the organic light emitting device of Oshiyama as modified by Ma, Inoue, and Han read on all the limitations of claims 1-5, 8-11, 13-15, and 19, as outlined above.
The organometallic compound of Oshiyama as modified by Ma, Inoue, and Han reads on the claim limitation above but fails to teach that the compound emits blue light having a maximum emission wavelength of about 440 nm to about 495 nm; difference between a singlet 
It is reasonable to presume that the organometallic compound of Oshiyama as modified by Ma, Inoue, and Han emits blue light having a maximum emission wavelength of about 440 nm to about 495 nm; difference between a singlet (S1) energy level a triplet (T1) energy level of the organometallic compound is about 0.5 eV or less; and the compound acts as a phosphorescent dopant.
Support for said presumption is found in the use of like material which result in the claimed property.
The instant specification ([124]) discloses that the organometallic compound represented by Formula 1 may emit blue light having an emission wavelength of about 440 nm to about 495 nm.
The instant specification ([125]) further discloses that the organometallic compound represented by Formula 1 may have the difference between a singlet (S1) energy level and the triplet (T1) energy level being 0.5 eV or less; and within this energy range, the compound emits delayed fluorescence ([125]).
The organometallic compound of Oshiyama as modified by Ma, Inoue, and Han has identical structure as the Applicant’s exemplified Compound 1 of claim 11 and meet the limitation of Applicant’s Formula 1, as outlined above.
Furthermore, the instant specification exemplifies an organic light-emitting device (“Example 1” in Table 2 of page 94-95) comprising the compound represented by Applicant’s Formula 1 (Compound 6) emits blue light having an emission wavelength of 453 nm. 
The only difference between the organometallic compound of Oshiyama as modified by Ma, Inoue, and Han (Applicant’s Compound 1) and the Applicant’s exemplified Compound 6 are substituent groups of R5. The methyl and phenyl substituents are listed as equivalent structures in the substituent variable definitions of Formula 1.
Therefore, the organometallic compound of Oshiyama as modified by Ma, Inoue, and Han emits blue light having a maximum emission wavelength of about 440 nm to about 495 nm; difference between a singlet (S1) energy level a triplet (T1) energy level of the organometallic compound is about 0.5 eV or less, meeting all the limitation of claim 12.
Furthermore, the instant specification ([139], [141], [258]) discloses that the organometallic compound of the invention represented by Applicant’s Formula 1 and used in the emission layer of an organic light emitting device acts as a phosphorescent dopant.
The organometallic compound of Oshiyama as modified by Ma, Inoue, and Han has identical structure as the organometallic compound represented by Formula 1 and Applicant’s preferred example of Compound 1 ([120]).
Oshiyama also teaches that an iridium compound used in organic light emitting device is a phosphorescent dopant ([091]-[092]).
Therefore, the organic light emitting device of Oshiyama as modified by Ma, Inoue, and Han, wherein the organometallic compound of Oshiyama as modified by Ma, Inoue, and Han acts as a phosphorescent dopant, meeting all the limitation of claim 16.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
Regarding claim 18, the organometallic compound and the organic light emitting device of Oshiyama as modified by Ma, Inoue, and Han read on all the limitations of claims 1-5, 8-16 and 19, as outlined above.
The organic light-emitting device of Oshiyama as modified by Ma, Inoue, and Han comprises a first electrode (ITO as an anode), a hole transport region (a-NPD as a hole transport layer), an emission layer comprising the organometallic compound of Oshiyama as modified by Ma, Inoue, and Han as a dopant and CBP as a host, an electron transport region (BCP layer as a hole blocking layer and Alq3 layer as an electron transport layer), and a second electrode (LiF as a cathode buffer layer and Al as a cathode).
The device of Oshiyama as modified by Ma, Inoue, and Han, wherein the organometallic compound of Oshiyama as modified by Ma, Inoue, and Han is not in a hole blocking layer.
However, Oshiyama teaches that the organometallic compound of Oshiyama can be also used as a hole blocking layer material ([111]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Oshiyama as modified by Ma, Inoue, and Han by substituting the hole blocking layer material of BCP as the organometallic compound of Oshiyama as modified by Ma, Inoue, and Han as taught by Oshiyama.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the hole blocking layer material of the organic light-emitting device would have 
The resultant device comprises a first electrode (ITO as an anode), a hole transport region (a-NPD as a hole transport layer), an emission layer comprising the organometallic compound of Oshiyama as modified by Ma, Inoue, and Han as a dopant and CBP as a host, an electron transport region (the organometallic compound of Oshiyama as modified by Ma, Inoue, and Han as a hole blocking layer and Alq3 layer as an electron transport layer), and a second electrode (LiF as a cathode buffer layer and Al as a cathode), meeting all the limitations of claim 18.
Regarding claim 20, the organometallic compound and the organic light emitting device of Oshiyama as modified by Ma, Inoue, and Han read on all the limitations of claims 1-5, 8-16 and 18-19, as outlined above.
The organic light-emitting device of Oshiyama as modified by Ma, Inoue, and Han comprises a first electrode (ITO as an anode), a hole transport region (a-NPD as a hole transport layer), an emission layer comprising the organometallic compound of Oshiyama as modified by Ma, Inoue, and Han as a dopant and CBP as a host, an electron transport region (BCP layer as a hole blocking layer and Alq3 layer as an electron transport layer), and a second electrode (LiF as a cathode buffer layer and Al as a cathode).
Oshiyama does not exemplify a specific organic light-emitting apparatus comprising the organic light emitting device of Oshiyama as modified by Ma, Inoue, and Han.
However, Oshiyama teaches that the organic light-emitting device of Oshiyama can be used to make an organic light-emitting apparatus ( “display of a mobile phone … includes a 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Oshiyama as modified by Ma, Inoue, and Han by substituting the organic light-emitting device (“organic EL element” in Fig. 3) of the organic light-emitting apparatus of Oshiyama with the organic light-emitting device of Oshiyama as modified by Ma, Inoue, and Han, as taught by Oshiyama.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light-emitting device of the organic light-emitting apparatus would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting apparatus.
The resultant apparatus comprises the organic light-emitting device of Oshiyama as modified by Ma, Inoue, and Han; and a thin film transistor; wherein the thin film transistor comprises a source electrode and a drain electrode, and the first electrode of the organic-light emitting device is electrically coupled to at least one selected from the source electrode and the drain electrode of the thin film transistor, meeting all the limitations of claim 20.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (WO 2005/123873, machine translation of the foreign patent document is referred) in view of Ma et al. (US 2013/0032785 A1),  Inoue et al. (US 2013/0088144 A1), and Han et al. (“Recent progress in functionalized electrophosphorescent iridium(III) complexes”, Chinese Chem. Letts. 2016, vol. 27, page 1193-1200), as applied to claims 1-5, 8-16, and 18-20 above, and further in view of Adamovich et al. (US 2007/0247061 A1, hereafter Adamovich).
Regarding claim 17, the organometallic compound and the organic light emitting device of Oshiyama as modified by Ma, Inoue, and Han read on all the limitations of claims 1-5, 8-16 and 18-20, as outlined above.
The organic light-emitting device of Oshiyama as modified by Ma, Inoue, and Han comprises a first electrode (ITO as an anode), a hole transport region (a-NPD as a hole transport layer), an emission layer comprising the organometallic compound of Oshiyama as modified by Ma, Inoue, and Han as a dopant and CBP as a host, an electron transport region (BCP layer as a hole blocking layer and Alq3 layer as an electron transport layer), and a second electrode (LiF as a cathode buffer layer and Al as a cathode).
Applicant claims a metal-assisted delayed fluorescent dopant; however, the instant specification does not provide details such as structural or compositional information to define what the metal-assisted delayed fluorescent dopant is. Therefore, the examiner interprets the metal-assisted delayed fluorescent dopant to be a material which has both properties of 1) emitting delayed fluorescence and 2) assisting the other dopant (i.e. optically, electrically, and/or energetically).
The organometallic compound of Oshiyama as modified by Ma, Inoue, and Han reads on the claim limitation above but fails to teach that the compound acts as a delayed fluorescent dopant, such that delayed fluorescence is emitted from the emission layer.
It is reasonable to presume that the organometallic compound of Oshiyama as modified by Inoue acts as a delayed fluorescent dopant, such that delayed fluorescence is emitted from the emission layer.
Support for said presumption is found in the use of like material which result in the claimed property.
The instant specification ([125]) discloses that the organometallic compound represented by Formula 1 may have the difference between a singlet (S1) energy level and the triplet (T1) energy level being 0.5 eV or less; and within this energy range, the compound emits delayed fluorescence ([125]).
The organometallic compound of Oshiyama as modified by Ma, Inoue, and Han has identical structure as the Applicant’s exemplified Compound 1 of claim 11 and meet the limitation of Applicant’s Formula 1, as outlined above.
Therefore, the organometallic compound of Oshiyama as modified by Ma, Inoue, and Han acts as a delayed fluorescent dopant, such that delayed fluorescence is emitted from the emission layer.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The organometallic compound of Oshiyama as modified by Ma, Inoue, and Han is a delayed fluorescent material as outlined above; therefore, the only limitation to read on claim 17 is to show that the compound of Oshiyama as modified by Ma, Inoue, and Han assists the other dopant in the organic light-emitting device having an additional dopant which is different from the compound of Oshiyama as modified by Ma, Inoue, and Han.
The organic light-emitting device of Oshiyama as modified by Ma, Inoue, and Han does not have two dopants in the emission layer.
However, Oshiyama teaches that the emission layer of the organic light-emitting device can have a plurality of light emitting dopants ([186]-[187]).
Adamovich teaches that the emission layer of an organic light-emitting device comprises an assistant dopant (“first compound”), an emissive dopant (“second compound”), and a host ([015]).
Adamovich further teaches that the assistant dopant (“non-emissive dopant”) with a HOMO level between the HOMO level of the host and the HOMO level of the emissive dopant, and preferably, the assistant dopant has LUMO level between the LUMO level of the host and the LUMO level of the emissive dopant ([025]). This improves charge transport, charge trapping, exciton formation, and/or interaction of excitons with the charged species in the emissive layer ([086]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Oshiyama as modified by Ma, Inoue, and Han by incorporating an emissive dopant such that the HOMO level of the organometallic compound of Oshiyama as modified by Ma, Inoue, and Han is between the HOMO level of the host and the HOMO level of the emissive dopant, and preferably, the LUMO 
The motivation of doing so would provide the organic light-emitting device with improved charge transport, charge trapping, exciton formation, and/or interaction of excitons with the charged species in the emissive layer, as taught by Adamovich
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, one of ordinary skill in the art would know to use the host materials and dopants as they were intended, which in this case is improving the charge interactions within the emissive layer, improving overall efficiency of the organic light emitting device based on the teaching of Adamovich. 
The resultant device comprises a first electrode (ITO as an anode), a hole transport region (a-NPD as a hole transport layer), an emission layer comprising the organometallic compound of Oshiyama as modified by Ma, Inoue, and Han as an assistant dopant, an emissive dopant, and CBP as a host, an electron transport region (BCP layer as a hole blocking layer and Alq3 layer as an electron transport layer), and a second electrode (LiF as a cathode buffer layer and Al as a cathode).
Therefore, the organometallic compound of Oshiyama as modified by Ma, Inoue, and Han assists the other dopant and acts as a metal-assisted delayed fluorescent dopant
Alternatively the organic light-emitting device of Oshiyama as modified by Ma, Inoue, and Han, wherein the emission layer comprises a dopant that is different from the at least one organometallic compound (the compound of Oshiyama as modified by Ma, Inoue, and Han), and claim 17.

Claims 1-5, 8-10, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al. (US 2016/0056396 A1, hereafter Sugino) in view of Inoue et al. (US 2013/0088144 A1), and Han et al. (“Recent progress in functionalized electrophosphorescent iridium(III) complexes”, Chinese Chem. Letts. 2016, vol. 27, page 1193-1200).
Regarding claims 1-5, 8-10, 13-15, and 19, Sugino discloses an organometallic compound having a general formula structure (Formula (1) in [113]).

    PNG
    media_image5.png
    334
    670
    media_image5.png
    Greyscale
,
Wherein ring Am, An, Bm, and Bn can be benzene and pyrazole; Xm1 – Xm5 and Xn1 – Xn5 can be a carbon atom or a nitrogen atom; Arm and Arn can be an aromatic hydrocarbon ring having no symmetrical axis in a bond axis to the ring Bm or Bn; M can be Ir or Pt; m and n can be 0 to 3; m+n can be 2 or 3 ([114]-[119]).
Sugino exemplifies Formula B-4 as the ring Bn or Bm ([120]), wherein RB1, RB2, RB3
Sugino further exemplifies an organometallic compound (Compound 18) as shown below ([139]).

    PNG
    media_image6.png
    387
    792
    media_image6.png
    Greyscale

Sugino further discloses an organic light-emitting device (“Organic EL Element No. 2-23” in Table 2; [356]; [329]-[335]) comprising a first electrode (anode, ITO), a hole transport region (a-NPD as a hole transport layer), an emission layer (Compound 18 as a dopant and OC-30 as a host), an electron transport region (BCP as an electron transport layer and LiF as an electron injection layer), and a second electrode (cathode, Al).
Sugino teaches the electron transport layer can have multilayer configuration to include a hole blocking layer ([165]; [143]).
Sugino further teaches that the organic light-emitting device of Sugino can be used to make an organic light-emitting apparatus ( “display device” in [273], [278], [297]-[298] and Fig 2; “diagram” in [297]-[298] and Fig. 4), wherein the first electrode of the organic light-emitting device (“organic EL element”; 10 in Fig. 4) is electrically coupled to at least one selected from the source electrode and the drain electrode of a thin film transistor (“drive transistor”; 12 in Fig. 4).
The compound of Sugino (Compound 18) does not include a structure of Formula 2C. However, Sugino does teaches a carbazolyl group can be the substituent at RB1 of the Formula B-4 (ring Bn) of the Formula (1) of Sugino ([122], [126]).
Inoue teaches that an Ir-based organometallic compound wherein a carbazole group is bonded to the nitrogen-containing aromatic ring of the ligand of the organometallic compound influences the HOMO energy level and provides with electrical stability as an organic light-emitting device material ([040]).
Furthermore, Han teaches a carbazole substituent on an Ir-based organometallic compound provides improved hole transporting ability, bathochromic shift of emission peaks due to the conjugation extension, contribution to the HOMO of the compound. Han further teaches that with modified energy level matching between host and the carbazole substituted compounds, the carrier injection and transportation can be tuned for balance, giving rise to high EQE (page 1194, column 2, last paragraph through page 1195, column 1, paragraph 2). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organometallic compound of Sugino (Compound 18) by substituting a carbazole group at RB1 position, as taught by Sugino, Inoue, and Han.
The motivation of doing so would provide the organometallic compound with electrical stability as an organic light-emitting device material and provide with improved hole transporting ability based on teaching of Inoue, and tunability of energy level, carrier injection and transportation to give rise to high EQE, based on teaching of Han.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and a carbazole group are known substituents at RB1 of the Formula B-4 part of the 1 of the Formula B-4 part of the Formula (1) of Sugino; therefore, the selection would have been a choice from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
The resultant compound has identical structure as Applicant’s Formula I of claim 1.

    PNG
    media_image7.png
    383
    826
    media_image7.png
    Greyscale
, 
Wherein M is a transition metal (iridium); L1 is Formula 2-2; n1 is 3; L2 is not selected; n2 is 0; the sum of n1 and n2 is 3; ring A1 is a C4-C60 carbocyclic group (phenyl); R4 is hydrogen; R1 and R2 are each substituted C6-C60 aryl group (dimethylphenyl and methylphenyl); R3 is Formula 2C; L11 is a single bond; Q41 to Q43 are the same as described in connection with R4 (unsubstituted C6-C60 aryl groups); two groups selected from Q41 to Q43 in Formula 2C are optionally linked to form an unsubstituted C1-C60 heterocyclic group (carbazole); a11 and b11 are 1; a4 is 4, meeting all the limitations of claim 1-5 and 8
The modification of Compound 18 of Sugino also provides the organic light-emitting device of Sugino as modified by Inoue and Han comprising a first electrode (anode, ITO), a hole transport region (a-NPD as a hole transport layer), an emission layer (organometallic compound of Sugino as modified by Inoue and Han as a dopant and OC-30 as a host), an electron transport region (BCP as an electron transport layer and LiF as an electron injection layer), and a second electrode (cathode, Al), wherein the hole transport region, the emission layer, and the electron transport region are an organic layer, and the emission layer comprises Compound OC-30 of Sugino which is a carbazole-containing compound, meeting all the limitations of claims 13-15 and 19.
The organometallic compound of Sugino as modified by Inoue and Han, wherein L2 is not present because n2 is 0. Neither claim 1 nor claims 9-10 require n2 to be a non-zero number. That is, when n2 is selected 0, L2 is not present. The limitation of claims 9-10 met in the case that n2 is 0. Therefore, the compound of Sugino as modified by Inoue and Han reads on all the limitations of claims 9-10.
Regarding claims 12 and 16, the organometallic compound and the organic light emitting device of Sugino as modified by Inoue and Han reads on all the limitations of claims 1-5, 8-10, 13-15, and 19 as outlined above.
The organometallic compound of Sugino as modified by Inoue and Han reads on the claim limitation above but fails to teach that the compound emits blue light having a maximum emission wavelength of about 440 nm to about 495 nm; difference between a singlet (S1) energy level a triplet (T1) energy level of the organometallic compound is about 0.5 eV or less (claim 12); and the compound acts as a phosphorescent dopant (claim 16).
It is reasonable to presume that the organometallic compound of Sugino as modified by Inoue and Han emits blue light having a maximum emission wavelength of about 440 nm to about 495 nm; difference between a singlet (S1) energy level a triplet (T1) energy level of the organometallic compound is about 0.5 eV or less; and the compound acts as a phosphorescent dopant.
Support for said presumption is found in the use of like material which result in the claimed property.
The instant specification ([124]) discloses that the organometallic compound represented by Formula 1 may emit blue light having an emission wavelength of about 440 nm to about 495 nm.
The instant specification ([125]) further discloses that the organometallic compound represented by Formula 1 may have the difference between a singlet (S1) energy level and the triplet (T1) energy level being 0.5 eV or less; and within this energy range, the compound emits delayed fluorescence ([125]).
The instant specification exemplifies an organic light-emitting device (“Example 1” in Table 2 of page 94-95) comprising the compound represented by Applicant’s Formula 1 (Compound 6) emits blue light having an emission wavelength of 453 nm. 
The organometallic compound of Sugino as modified by Inoue and Han has identical structure as Applicant’s Formula 1 and share identical backbone structure (carbazolyl-substituted triphenylpyrazole coordinated to Ir) as Applicant’s Compound 6.
Therefore, the organometallic compound of Sugino as modified by Inoue and Han emits blue light having a maximum emission wavelength of about 440 nm to about 495 nm; difference claim 12.
Furthermore, the instant specification ([139], [141], [258]) discloses that the organometallic compound of the invention represented by Applicant’s Formula 1 and used in the emission layer of an organic light emitting device acts as a phosphorescent dopant.
The organometallic complex of Sugino as modified by Inoue and Han has identical structure as the organometallic complex represented by Formula 1 and Applicant’s preferred example of Compound 1 ([120]).
Sugino also teaches that the organometallic compounds of the disclosure of Sugino is a phosphorescent material of an organic light emitting device ([024]-[031]; [068]-[069]). The organometallic compound of Sugino as modified by Inoue and Han is used as a dopant of an organic light emitting device, as outlined above.
Therefore, the organic light emitting device of Sugino as modified by Inoue and Han, wherein the organometallic compound of Sugino as modified by Inoue and Han acts as a phosphorescent dopant, meeting all the limitation of claim 16.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claim 20
The organic light-emitting device of Sugino as modified by Inoue and Han comprises a first electrode (anode, ITO), a hole transport region (a-NPD as a hole transport layer), an emission layer (organometallic compound of Sugino as modified by Inoue and Han as a dopant and OC-30 as a host), an electron transport region (BCP as an electron transport layer and LiF as an electron injection layer), and a second electrode (cathode, Al).
Sugino does not exemplify a specific organic light-emitting apparatus comprising the organic light emitting device of Sugino as modified by Inoue and Han.
However, Sugino does teach that the organic light-emitting device of Sugino can be used to make an organic light-emitting apparatus ( “display device” in [273], [278], [297]-[298] and Fig 2; “diagram” in [297]-[298] and Fig. 4), wherein the first electrode of the organic light-emitting device (“organic EL element”; 10 in Fig. 4) is electrically coupled to at least one selected from the source electrode and the drain electrode of a thin film transistor (“drive transistor”; 12 in Fig. 4).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Sugino as modified by Inoue and Han by substituting the organic light-emitting device (“organic EL element” in Fig. 4) of the organic light-emitting apparatus of Sugino with the organic light-emitting device of Sugino as modified by Inoue and Han, as taught by Sugino.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light-emitting device of the organic light-emitting apparatus would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill 
The resultant apparatus comprises the organic light-emitting device of Sugino as modified by Inoue and Han; and a thin film transistor; wherein the thin film transistor comprises a source electrode and a drain electrode, and the first electrode of the organic-light emitting device is electrically coupled to at least one selected from the source electrode and the drain electrode of the thin film transistor, meeting all the limitations of claim 20.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al. (US 2016/0056396 A1) in view of Inoue et al. (US 2013/0088144 A1) and Han et al. (“Recent progress in functionalized electrophosphorescent iridium(III) complexes”, Chinese Chem. Letts. 2016, vol. 27, page 1193-1200), as applied to claims 1-5, 8-10, 12-16, and 19-20 above, and further in view of Adamovich et al. (US 2007/0247061 A1).
Regarding claim 17, the organometallic compound and the organic light-emitting device of Sugino as modified by Inoue and Han reads on all the limitations of claims 1-5, 8-10, 12-16, and 19-20, as outlined above.
The organic light-emitting device of Sugino as modified by Inoue and Han comprises a first electrode (anode, ITO), a hole transport region (a-NPD as a hole transport layer), an emission layer (organometallic compound of Sugino as modified by Inoue and Han as a dopant and OC-30 as a host), an electron transport region (BCP as an electron transport layer and LiF as an electron injection layer), and a second electrode (cathode, Al).
Applicant claims a metal-assisted delayed fluorescent dopant; however, the instant specification does not provide details such as structural or compositional information to define what the metal-assisted delayed fluorescent dopant is. Therefore, the examiner interprets the metal-assisted delayed fluorescent dopant to be a material which has both properties of 1) emitting delayed fluorescence and 2) assisting the other dopant (i.e. optically, electrically, and/or energetically).
The organometallic compound of Sugino as modified by Inoue and Han reads on the claim limitation above but fails to teach that the compound acts as a delayed fluorescent dopant, such that delayed fluorescence is emitted from the emission layer.
It is reasonable to presume that the organometallic compound of Oshiyama as modified by Inoue acts as a delayed fluorescent dopant, such that delayed fluorescence is emitted from the emission layer.
Support for said presumption is found in the use of like material which result in the claimed property.
The instant specification ([125]) discloses that the organometallic compound represented by Formula 1 may have the difference between a singlet (S1) energy level and the triplet (T1) energy level being 0.5 eV or less; and within this energy range, the compound emits delayed fluorescence ([125]).
The organometallic compound of Sugino as modified by Inoue and Han has identical structure as Applicant’s Formula 1 and has similar structure as Applicant’s Compound 6.
Therefore, the organometallic compound of Sugino as modified by Inoue and Han acts as a delayed fluorescent dopant, such that delayed fluorescence is emitted from the emission layer.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The organometallic compound of Sugino as modified by Inoue and Han is a delayed fluorescent material as outlined above; therefore, the only limitation to read on claim 17 is to show that the compound of Sugino as modified by Inoue and Han assists the other dopant in the organic light-emitting device having an additional dopant which is different from the compound of Sugino as modified by Inoue and Han.
The organic light-emitting device of Sugino as modified by Inoue and Han does not have two dopants in the emission layer.
However, Sugino teaches that the emission layer of the organic light-emitting device can have a plurality of light emitting dopants ([148]-[149]).
Adamovich teaches that the emission layer of an organic light-emitting device comprises an assistant dopant (“first compound”), an emissive dopant (“second compound”), and a host ([015]).
Adamovich further teaches that the assistant dopant (“non-emissive dopant”) with a HOMO level between the HOMO level of the host and the HOMO level of the emissive dopant, and preferably, the assistant dopant has LUMO level between the LUMO level of the host and the LUMO level of the emissive dopant ([025]). This improves charge transport, charge trapping, exciton formation, and/or interaction of excitons with the charged species in the emissive layer ([086]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Sugino as modified by Inoue and Han by incorporating an emissive dopant such that the HOMO level of the organometallic compound of Sugino as modified by Inoue and Han is between the HOMO level of the host and the HOMO level of the emissive dopant, and preferably, the LUMO level of the organometallic compound is between the LUMO level of the host the LUMO level of the emissive dopant as taught by Adamovich.
The motivation of doing so would provide the organic light-emitting device with improved charge transport, charge trapping, exciton formation, and/or interaction of excitons with the charged species in the emissive layer, as taught by Adamovich
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, one of ordinary skill in the art would know to use the host materials and dopants as they were intended, which in this case is improving the charge interactions within the emissive layer, improving overall efficiency of the organic light emitting device based on the teaching of Adamovich. 
The resultant device comprises a first electrode (anode, ITO), a hole transport region (a-NPD as a hole transport layer), an emission layer comprising the organometallic compound of Sugino as modified by Inoue and Han as an assistant dopant, an emissive dopant, and a host (OC-30), an electron transport region (BCP as an electron transport layer and LiF as an electron injection layer), and a second electrode (cathode, Al).
Therefore, the organometallic compound of Sugino as modified by Inoue and Han assists the other dopant and acts as a metal-assisted delayed fluorescent dopant.
Alternatively the organic light-emitting device of Sugino as modified by Inoue and Han, wherein the emission layer comprises a dopant that is different from the at least one organometallic compound (the compound of Sugino as modified by Inoue and Han), and the at least one of the organometallic compound acts as a metal-assisted delayed fluorescent dopant, meeting all the limitations of claim 17.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al. (US 2016/0056396 A1) in view of Inoue et al. (US 2013/0088144 A1) and Han et al. (“Recent progress in functionalized electrophosphorescent iridium(III) complexes”, Chinese Chem. Letts. 2016, vol. 27, page 1193-1200), as applied to claims 1-5, 8-10, 12-16, and 19-20 above, and further in view of Seo et al. (US 2002/0121860 A1, hereafter Seo).
Regarding claim 18, the organometallic compound and the organic light-emitting device of Sugino as modified by Inoue and Han reads on all the limitations of claims 1-5, 8-10, 12-16, and 19-20, as outlined above.
The organic light-emitting device of Sugino as modified by Inoue and Han comprises a first electrode (anode, ITO), a hole transport region (a-NPD as a hole transport layer), an emission layer (organometallic compound of Sugino as modified by Inoue and Han as a dopant and OC-30 as a host), an electron transport region (BCP as an electron transport layer and LiF as an electron injection layer), and a second electrode (cathode, Al).
Sugino does not disclose a specific organic light emitting device wherein the organometallic compound of Sugino as modified by Inoue and Han is a hole blocking layer material; however, Sugino teaches the electron transport layer can have multilayer configuration to include a hole blocking layer ([165]; [143]).
Seo teaches that a mixed layer between two neighboring organic layers of an organic electronic device (“organic light-emitting device”) contains both the neighboring organic layer materials (“mixed layer” (105) in Fig. 1B; [050]).
Seo teaches that by introducing a mixed layer in-between two neighboring organic layers (device structure of Fig. 1B), the energy barrier is lowered and more carriers can be injected ([054]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Sugino as modified by Inoue and Han by incorporating a mixed layer between the emission layer and the electron transport layer, as taught by Seo. 
The motivation of doing so would provide the organic light emitting device with lowered energy barrier and improved carrier injection, based on the teaching of Seo.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting device.
The modification provides the organic light-emitting device of Sugino as modified by Inoue, Han, and Seo comprises a first electrode (anode, ITO), a hole transport region (a-NPD as a hole transport layer), an emission layer (organometallic compound of Sugino as modified by Inoue and Han as a dopant and OC-30 as a host), a mixed layer comprising the organometallic compound of Sugino as modified by Inoue and Han and BCP, an electron transport region (BCP 
The mixed layer of the device is equated with a hole blocking layer because Sugino teaches the device structure wherein the hole blocking layer is disposed between the emission layer and the electron transport layer ([165]; [143]).
Thus, the organic light emitting device of Sugino as modified by Inoue, Han, and Seo is equated with a first electrode (anode, ITO), a hole transport region (a-NPD as a hole transport layer), an emission layer (organometallic compound of Sugino as modified by Inoue and Han as a dopant and OC-30 as a host), an electron transport region comprising a hole blocking layer comprising the organometallic compound of Sugino as modified by Inoue and Han and BCP, an electron transport layer (BCP), an electron injection layer (LiF), and a second electrode (cathode, Al).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786